DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 24 March 2021 has been entered.
Acknowledgements
This Office Action is in reply to Applicant’s response filed 24 March 2021.
Claims 1–20 are pending and have been allowed.
Information Disclosure Statement
The Information Disclosure Statements filed 24 March 2021 have been considered. Initialed copies of the Form 1449 are enclosed herewith.
Reasons for Allowance
The following is an Examiner’s statement for reasons for allowance: 
This application is allowed for the reasons given in Parent Application No. 15/997,269 (Applicant’s Remarks filed 20 December 2018).
Furthermore, via the Information Disclosure Statements referenced above, prior art to Antypas, III (US 2013/0225213 A1; “Antypas”) has been brought to the attention of the Examiner. 
Antypas discloses:  
In one example, the hostname is obtained by reversing the order of digits of the mobile telephone number, introducing a period between each group of digits, and appending the carrier domain name at the end of the hostname (e.g., converting a phone number +011 (999) 555-1234 into a hostname of 
Paragraph [0017].
Therefore, Antypas discloses that a hostname is created by reversing the order of the digits of the mobile telephone number, introducing a period between each group of digits, and appending the carrier domain name at the end of the hostname. Nowhere, in paragraph [0017] or elsewhere, does Antypas fairly teach or suggest to one of ordinary skill in this art to “translate[ ] the web address into the IP address of the payment terminal by removing the root domain name,” as claimed by at least claim 1, and as interpreted among the surrounding claim language and within claim 1 as a whole. Therefore, claims 1–20 are allowable over the prior art of record, which includes Antypas, for the same reasons given in the Parent Application No. 15/997,269.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB C. COPPOLA whose telephone number is (571)270-3922. The examiner can normally be reached on Monday-Friday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685